DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 and 32-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 2-23, a combination of limitations that “a plurality of dual polarized radiating elements; and a combiner network comprising two or more combiners that each combine electromagnetic signals in a waveguide cavity; wherein the combiner network combines electromagnetic from the plurality of dual polarized radiating elements into a single first port for a first polarization and a single second port for a second polarization; wherein the plurality of dual polarized radiating elements and the combiner network are manufactured together as a single metal element by a three-dimensional printing process such that manufacturing the single metal element does not require a separate joining process for joining separate components.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 32, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 33-40, a combination of limitations that “a plurality of dual polarized radiating elements; a combiner network comprising two or more combiners that each combine electromagnetic signals in a waveguide cavity; and a chassis providing one or more mounting holes; herein the combiner network combines electromagnetic energy from the plurality of dual polarized radiating elements into a single first port associated with a first polarization and a single second port associated with a second polarization; and wherein the plurality of dual polarized radiating elements, the combiner network, and the chassis are manufactured together as a single metal element by a three-dimensional printing process such that manufacturing the single metal element does not require a separate joining process for joining separate components.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAMIDELE A JEGEDE/Examiner, Art Unit 2845   

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845